Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/JP2019/005898 02/18/2019, which claims benefit of the foreign application: JAPAN 2018-027317 02/19/2018.
2. 	Claims 1-18 are pending in the application.  	 
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


						                       Claims 1-18 are rejected under 35 U.S.C. 112(a) or  35  U.S.C. 112, first 
          paragraph (pre-AIA ), because the specification does not reasonably 
          provide enablement for the instant “curcumin analog” without limitation (i.e., no named 
moiety), i.e., see line 2 of claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
          In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a composition comprising a curcumin analog, wherein the “curcumin analog” is without limitation (i.e., no named moiety), see claims 
1-18. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Takeuchi et al.  US 2017/0239194 A1.  Takeuchi et al.  ‘194 discloses a number of curcumin analogs, see section [0040] in column 2.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “curcumin analogs” representing a number of compounds on page 12 of the specification. There is no data present in the instant specification for the instant “curcumin analogs” without limitation (i.e., no named moiety).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “curcumin analogs” is without limitation (i.e., no named moiety).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “curcumin analogs” without limitation. There is no guidance or working examples present for constitutional any “curcumin analogs” without limitation for the instant invention. Incorporation of the limitation of the “curcumin analogs”  supported by the specification into claim 1 would overcome this rejection.
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



 	Claims 6, 13 and 15-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 13 and 15-18 independently recite the limitation “comprises” is ambiguous and indefinite, i.e., see line 3 in claim 6.  A compound claim cannot use open-ended language when defining the parameters of the gene or compound, see M.P.E.P. 2111.03. Replacement of the limitation “comprises” with “is” would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over
Takeuchi et al. WO 2015/174475 or see US 2017/0239194 A1 and Deshpande et al. US 2013/0274343 A1.
  Applicant claim an oral ingestion composition, comprising: (A) solid curcumin and/or a curcumin analog comprising an amorphous body and
(B) a solid water-soluble polymer which becomes viscous in an aqueous medium having 
a pH of 5 or more, see claim 1.  Dependent claims 2-8 and 11-18 further limit the scope of composition, i.e., specific amount of curcumin and polymer, specific polymer and its size in claims 2-8 and 13-18, the composition is a food in claims 11-12.  
              Applicants claim a method for manufacturing a composition containing solid amorphous curcumin and/or curcumin   and a solid water-soluble polymer which becomes viscous in an aqueous medium having a pH of 5 or more, the method comprising: amorphizing, comprising  melting and then cooling, the curcumin and/or  to prepare an amorphous body; and pulverizing and mixing individually or simultaneously the amorphous body  and a solid water-soluble polymer which becomes viscous in an aqueous medium having a pH of 5 or more,  and specific pulverizing,  see claims 9-10.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Takeuchi et al. ‘194 discloses a complex comprising: curcumin and/or an analog thereof, and a water-soluble cellulose derivative,  wherein curcumin and/or the analog thereof comprises curcumin or a turmeric dye, and wherein the water-soluble cellulose derivative is a component selected from the group consisting of methyl cellulose, ethyl cellulose, hydroxypropyl cellulose, hydroxypropylmethyl cellulose, carboxymethyl cellulose, and a carboxymethyl cellulose salt. Takeuchi et al. ‘194 also discloses a method for producing a complex of curcumin and/or an analog thereof and a water-soluble cellulose derivative, the method comprising: dissolving curcumin and/or an analog thereof and a water-soluble cellulose derivative in a water-organic solvent mixed solvent, to obtain a solution; and removing water and the organic solvent from the solution, see column 7.
	Deshpande et al. ‘343 discloses a novel water-soluble composition having enhanced bioavailability useful for the treatment of depression which comprises of curcumin along with at least one antioxidant, a hydrophilic carrier (i.e., polymer) and fat, wherein the hydrophilic carrier  is selected from the group consisting of soluble starch, hydroxy propyl methyl cellulose, sodium carboxy methyl cellulose, polyvinyl pyrrolidone, polyethylene glycols, glycerol, sorbitol, mannitol, glucose, sugar and/or their mixtures thereof, see column 11.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Takeuchi et al. ‘194 and Deshpande et al. ‘343 is that the Takeuchi et al. ‘194 and Deshpande et al. ‘343 are silent on the instant curcumin amorphous body.  It is noted that curcumin amorphous body is a physical nature characteristics of curcumin.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-18  prima facie obvious because one would be motivated to employ the compositions,  processes of making of Takeuchi et al. ‘194 and Deshpande et al. ‘343  to obtain instant invention.  
The motivation to make the claimed compositions derived from the known composition and  processes of making of Takeuchi et al. ‘194 and Deshpande et al. ‘343 would possess similar activity to that which is claimed in the reference.  
Double Patenting
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claim 3 of Takeuchi et al. US 10,245,238.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
  Applicant claim an oral ingestion composition, comprising: (A) solid curcumin  and/or a curcumin analog comprising an amorphous body  and
(B) a solid water-soluble polymer which becomes viscous in an aqueous medium having 
a pH of 5 or more, see claim 1. 
Takeuchi et al. ‘238 claims a complex comprising: (A) curcumin and/or an analog thereof, and (B) a water-soluble cellulose derivative selected from the group consisting of hydroxypropylmethyl cellulose, hydroxypropyl cellulose, and a mixture thereof wherein the complex is prepared by the method of claim 1 or 2, and a weight ratio (A/B) is in a range of 0.02 to 10, see column 14.
The difference between instant claims and Takeuchi et al. ‘238  is that the Takeuchi et al. ‘238 is silent on the instant curcumin amorphous body.  It is noted that  curcumin amorphous body is a physical nature characteristics of curcumin.
One having ordinary skill in the art would find the claim 1  prima facie obvious because one would be motivated to employ the compositions of Takeuchi et al. ‘238 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known composition of Takeuchi et al. ‘238 would possess similar activity to that which is claimed in the reference.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 29, 2022